18 N.Y.3d 902 (2012)
963 N.E.2d 788
940 N.Y.S.2d 211
2012 NY Slip Op 63965
In the Matter of NECHAMA MARKOVICI, Appellant,
v.
LAZAR MARKOVICI, Respondent.
Motion No: 2011-1370.
Court of Appeals of New York.
Submitted December 27, 2011.
Decided February 14, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motions for poor person relief and a stay dismissed as academic.